     Case 2:19-cv-01706-GMN-EJY Document 9 Filed 10/14/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
     ERNEST HOUSTON,                                       Case No. 2:19-cv-01706-GMN-EJY
4
                                            Plaintiff,                   ORDER
5
             v.
6
     MARTIN et al.,
7
                                       Defendants.
8
9
10
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
11
     1983 by a former state prisoner. On September 1, 2020, this Court issued an order
12
     denying the application to proceed in forma pauperis for prisoners as moot because
13
     Plaintiff was no longer incarcerated. (ECF No. 6 at 1). The Court ordered Plaintiff to file
14
     a fully complete application to proceed in forma pauperis for non-prisoners or pay the full
15
     filing fee of $400.00 within 30 days from the date of that order. (Id.) The 30-day period
16
     has now expired, and Plaintiff has not filed an application to proceed in forma pauperis
17
     for non-prisoners, paid the full filing fee, or otherwise responded to the Court’s order.
18
            District courts have the inherent power to control their dockets and “[i]n the
19
     exercise of that power, they may impose sanctions including, where appropriate . . .
20
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
21
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
22
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
23
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
24
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
25
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
26
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
27
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
28
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
     Case 2:19-cv-01706-GMN-EJY Document 9 Filed 10/14/20 Page 2 of 3



1    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
2    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
3    local rules).
4           In determining whether to dismiss an action for lack of prosecution, failure to obey
5    a court order, or failure to comply with local rules, the court must consider several factors:
6    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
9    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
10   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
11          Here, the Court finds that the first two factors, the public’s interest in expeditiously
12   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
15   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
16   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
17   disposition of cases on their merits—is greatly outweighed by the factors in favor of
18   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
19   the court’s order will result in dismissal satisfies the “consideration of alternatives”
20   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
21   F.2d at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma
22   pauperis for non-prisoners or pay the full filing fee within 30 days expressly stated: “It is
23   further ordered that, if Plaintiff fails to timely file an application to proceed in forma
24   pauperis for non-prisoners or pay the full fulling fee of $400, the Court will dismiss this
25   case without prejudice.” (ECF No. 6 at 7). Thus, Plaintiff had adequate warning that
26   dismissal would result from his noncompliance with the Court’s order to file an application
27   to proceed in forma pauperis for non-prisoners or pay the full filing fee within 30 days.
28   ///



                                                  -2-
     Case 2:19-cv-01706-GMN-EJY Document 9 Filed 10/14/20 Page 3 of 3



1           It is therefore ordered that this action is dismissed without prejudice based on
2    Plaintiff’s failure to file an application to proceed in forma pauperis for non-prisoners or
3    pay the full filing fee in compliance with this Court’s September 1, 2020, order.
4           It is further ordered that the Clerk of Court will close the case and enter judgment
5    accordingly.
6
7           DATED THIS 14
                       ____ day of October 2020.
8
9                                                     Gloria M. Navarro, Judge
                                                      United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
